Exhibit 10.1.7
 
 


SIXTH AMENDMENT TO AMENDED AND RESTATED MASTER LEASE AND SECURITY AGREEMENT
THIS SIXTH AMENDMENT TO AMENDED AND RESTATED MASTER LEASE AND SECURITY AGREEMENT
(this "Amendment") is made as of November 18, 2016, but effective as of November
1, 2016 (the "Effective Date"), by and among (i) HCP EMOH, LLC, a Delaware
limited liability company, HCP MA2 Massachusetts, LP, a Delaware limited
partnership, HCP MA3 California, LP, a Delaware limited partnership, HCP MA3
Washington LP, a Delaware limited partnership, HCP Partners, LP, a Delaware
limited partnership, HCP Senior Housing Properties Trust, a Delaware statutory
trust, HCP SH ELP1 Properties, LLC, a Delaware limited liability company, HCP SH
ELP2 Properties, LLC, a Delaware limited liability company, HCP SH ELP3
Properties, LLC, a Delaware limited liability company, HCP SH Mountain Laurel,
LLC, a Delaware limited liability company, HCP SH River Valley Landing, LLC, a
Delaware limited liability company, HCP SH Sellwood Landing, LLC, a Delaware
limited liability company, HCP, Inc., a Maryland corporation ("HCP"), HCPI
Trust, a Maryland real estate investment trust, Westminster HCP, LLC, a Delaware
limited liability company, HCP Springtree, LLC, a Delaware limited liability
company, HCP Port Orange, LLC, a Delaware limited liability company, HCP St.
Augustine, LLC, a Delaware limited liability company, HCP Wekiwa Springs, LLC, a
Delaware limited liability company, HCP Cy-Fair, LLC, a Delaware limited
liability company, HCP Friendswood, LLC, a Delaware limited liability company,
and HCP Emfin Properties, LLC, a Delaware limited liability company
(collectively, as their interests may appear, "Lessor"), and (ii) Emeritus
Corporation, a Washington corporation, Summerville at Prince William, Inc., a
Delaware corporation, LH Assisted Living, LLC, a Delaware limited liability
company, Summerville at Hillsborough, L.L.C., a New Jersey limited liability
company, Summerville at Port Orange, Inc., a Delaware corporation, Summerville
at Stafford, L.L.C., a New Jersey limited liability company, Summerville at
Voorhees, L.L.C., a New Jersey limited liability company, Summerville at
Westminster, Inc., a Maryland corporation, Summerville at Cy-Fair Associates,
L.P., a Delaware limited partnership, Summerville at Friendswood Associates,
L.P., a Delaware limited partnership, Summerville at St. Augustine, LLC, a
Delaware limited liability company, and Summerville at Wekiwa Springs, LLC, a
Delaware limited liability company, (collectively, jointly and severally,
"Lessee"), with respect to the following:
RECITALS
A.          Lessor, as "Lessor", and Lessee, as "Lessee", are parties to that
certain Amended and Restated Master Lease and Security Agreement dated as of
August 29, 2014 (the "Original Lease"), as amended by that certain First
Amendment to Amended and Restated Master Lease and Security Agreement and Option
Exercise Notice dated as of December 29, 2014 (the "First Amendment"), that
certain Second Amendment to Amended and Restated Master Lease and Security
Agreement dated as of January 1, 2015 (the "Second Amendment"), that certain
Third Amendment to Amended and Restated Master Lease and Security Agreement
dated as of May 1, 2015 (the "Third Amendment"), that certain Fourth Amendment
to Amended and Restated Master Lease and Security Agreement and Amendment to
Guaranty dated as of November 18, 2016 (the "Fourth Amendment"), and that
certain Fifth Amendment to Amended and Restated Master Lease and Security
Agreement and Amendment to Guaranty dated as of November 18, 2016 (the "Fifth
Amendment"; the Original Lease, as amended by the First Amendment, the

--------------------------------------------------------------------------------



Second Amendment, the Third Amendment, the Fourth Amendment and the Fifth
Amendment, the "Lease").  All capitalized terms used and not defined in this
Amendment shall have the meanings assigned to them in the Lease.
B.          Pursuant to the terms of that certain Guaranty of Obligations dated
as of August 29, 2014, made and subsequently reaffirmed by Brookdale Senior
Living Inc., a Delaware corporation ("Guarantor") in favor of Lessor (and
certain Affiliates thereof that were previously included in the definition of
"Lessor") and amended by the Fourth Amendment and the Fifth Amendment (as so
reaffirmed and amended, the "Guaranty"), Guarantor has guaranteed the
obligations of Lessee under the Lease, as more particularly described therein.
C.          Pursuant to the terms of that certain Master Transactions and
Cooperation Agreement dated as of October 31, 2016 by and between HCP and
Guarantor (the "Cooperation Agreement"), Lessor and Lessee desire to modify the
Lease in order to extend by one (1) year the period during which Lessee may
undertake, and seek reimbursement of Planned Capital Refurbishment Project Costs
with respect to, Planned Capital Refurbishment Projects, as more particularly
set forth herein.
AGREEMENT
IN CONSIDERATION OF the foregoing recitals, the mutual promises contained
herein, and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Lessor and Lessee hereby agree as follows:
1.          Amendment.  Section 9.8.1 of the Lease is hereby amended to replace
"four (4) Lease Years" with "five (5) Lease Years".
2.          Miscellaneous.
(a)          Ratification and Confirmation of Lease.  This Amendment shall be
deemed incorporated into the Lease and shall be construed and interpreted as
though fully set forth therein. As amended by this Amendment, the terms and
provisions of the Lease are hereby ratified and confirmed in all respects.
(b)          Reaffirmation of Lease and Treatment Thereof.  Lessor and Lessee
hereby acknowledge, agree and reaffirm that (i) except as otherwise expressly
provided in the Lease (as hereby amended) to the contrary and for the limited
purposes so provided, the Lease (as hereby amended) is and the parties intend
the same for all purposes to be treated as a single, integrated and indivisible
agreement and economic unit, and (ii) the Lease (as hereby amended) shall be
treated as an operating lease for all purposes and not as a synthetic lease,
financing lease or loan, and Lessor shall be entitled to all the benefits of
ownership of the Leased Property, including depreciation for all federal, state
and local tax purposes.
(c)          Conflicts.  In the event of any conflict between the provisions of
this Amendment and those of the Lease, the provisions of this Amendment shall
control.
(d)          Counterparts; Electronically Submitted Signatures.  This Amendment
may be executed in any number of counterparts, each of which shall be a valid
and binding
2

--------------------------------------------------------------------------------

          

original, but all of which together shall constitute one and the same
instrument.  Signatures transmitted via facsimile or other electronic means
(including emailed pdf files) may be used in place of original signatures on
this Amendment, and Lessor and Lessee both intend to be bound by such signatures
transmitted via facsimile or other electronic means.
(e)          Severability.  If any term or provision of this Amendment or any
application thereof shall be held invalid or unenforceable, the remainder of
this Amendment and any other application of such term or provision shall not be
affected thereby.
[Signature Pages Follow]
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
attested by their respective officers thereunto duly authorized.
 
LESSEE:


Witness:
  /s/ Edward D. Hillard
 
EMERITUS CORPORATION,
       
a Washington corporation
 
 
 
Witness:
  /s/ Carla Lockridge
 
By:
/s/ H. Todd Kaestner
         
Name:  H. Todd Kaestner
         
Title:    Executive Vice President
 





Witness:
  /s/ Edward D. Hillard
 
SUMMERVILLE AT PRINCE
       
WILLIAM, INC., a Delaware corporation
 
 
 
Witness:
  /s/ Carla Lockridge
 
By:
/s/ H. Todd Kaestner
         
Name:  H. Todd Kaestner
         
Title:    Executive Vice President
 





Witness:
  /s/ Edward D. Hillard
 
LH ASSISTED LIVING, LLC,
       
a Delaware limited liability company
 
 
 
Witness:
  /s/ Carla Lockridge
 
By:
/s/ H. Todd Kaestner
         
Name:  H. Todd Kaestner
         
Title:    Executive Vice President
 





Witness:
  /s/ Edward D. Hillard
 
SUMMERVILLE AT HILLSBOROUGH,
       
L.L.C., a New Jersey limited liability company
 
 
 
Witness:
  /s/ Carla Lockridge
 
By:
/s/ H. Todd Kaestner
         
Name:  H. Todd Kaestner
         
Title:    Executive Vice President
 






--------------------------------------------------------------------------------

Witness:
  /s/ Edward D. Hillard
 
SUMMERVILLE AT PORT ORANGE,
       
INC., a Delaware corporation
 
 
 
Witness:
  /s/ Carla Lockridge
 
By:
/s/ H. Todd Kaestner
         
Name:  H. Todd Kaestner
         
Title:    Executive Vice President
 





Witness:
  /s/ Edward D. Hillard
 
SUMMERVILLE AT STAFFORD, L.L.C.,
       
a New Jersey limited liability company
 
 
 
Witness:
  /s/ Carla Lockridge
 
By:
/s/ H. Todd Kaestner
         
Name:  H. Todd Kaestner
         
Title:    Executive Vice President
 





Witness:
  /s/ Edward D. Hillard
 
SUMMERVILLE AT VOORHEES, L.L.C.,
       
a New Jersey limited liability company
 
 
 
Witness:
  /s/ Carla Lockridge
 
By:
/s/ H. Todd Kaestner
         
Name:  H. Todd Kaestner
         
Title:    Executive Vice President
 





Witness:
  /s/ Edward D. Hillard
 
SUMMERVILLE AT WESTMINSTER,
       
INC., a Maryland corporation
 
 
 
Witness:
  /s/ Carla Lockridge
 
By:
/s/ H. Todd Kaestner
         
Name:  H. Todd Kaestner
         
Title:    Executive Vice President
 






--------------------------------------------------------------------------------

Witness:
  /s/ Edward D. Hillard
 
SUMMERVILLE AT CY-FAIR
       
ASSOCIATES, L.P., a Delaware limited
partnership
 
       
By:
SUMMERVILLE AT CY-FAIR, LLC
         
a Delaware limited liability company,
         
its General Partner
 
 
 
Witness:
  /s/ Carla Lockridge
 
By:
/s/ H. Todd Kaestner
         
Name:  H. Todd Kaestner
         
Title:    Executive Vice President
 





Witness:
  /s/ Edward D. Hillard
 
SUMMERVILLE AT FRIENDSWOOD
       
ASSOCIATES, L.P., a Delaware limited
partnership
 
       
By:
SUMMERVILLE AT FRIENDSWOOD,
         
LLC, a Delaware limited liability
         
company, its General Partner
 
 
 
Witness:
  /s/ Carla Lockridge
 
By:
/s/ H. Todd Kaestner
         
Name:  H. Todd Kaestner
         
Title:    Executive Vice President
 





Witness:
  /s/ Edward D. Hillard
 
SUMMERVILLE AT ST. AUGUSTINE,
       
LLC, a Delaware limited liability company
 
 
 
Witness:
  /s/ Carla Lockridge
 
By:
/s/ H. Todd Kaestner
         
Name:  H. Todd Kaestner
         
Title:    Executive Vice President
 





Witness:
  /s/ Edward D. Hillard
 
SUMMERVILLE AT WEKIWA SPRINGS
       
LLC, a Delaware limited liability company
 
 
 
Witness:
  /s/ Carla Lockridge
 
By:
/s/ H. Todd Kaestner
         
Name:  H. Todd Kaestner
         
Title:    Executive Vice President
 




--------------------------------------------------------------------------------

LESSOR:


Witness:
  /s/ Darrin Smith
 
HCP EMOH, LLC,
       
a Delaware limited liability company
 
 
 
Witness:
  /s/ Natasha Valle
 
By:
/s/ Kendall K. Young
         
Name:  Kendall K. Young
         
Title:    Executive Vice President
 





Witness:
  /s/ Darrin Smith
 
HCP MA2 MASSACHUSETTS, LP,
       
a Delaware limited partnership
                     
Witness:
  /s/ Natasha Valle
 
By:
/s/ Kendall K. Young
         
Name:  Kendall K. Young
         
Title:    Executive Vice President
 





Witness:
  /s/ Darrin Smith
 
HCP MA3 CALIFORNIA, LP,
       
a Delaware limited partnership
                 
HCP MA3 WASHINGTON, LP,
       
a Delaware limited partnership
                 
By: HCP MA3 A Pack GP, LLC,
       
a Delaware limited liability company,
       
their general partner
 
           
Witness:
  /s/ Natasha Valle
 
By:
/s/ Kendall K. Young
         
Name:  Kendall K. Young
         
Title:    Executive Vice President
 








--------------------------------------------------------------------------------

Witness:
  /s/ Darrin Smith
 
HCP PARTNERS, LP, a Delaware limited
       
partnership
                   
By: HCP MOB, Inc., a Delaware
       
corporation, its general partner
 
 
 
Witness:
  /s/ Natasha Valle
 
By:
/s/ Kendall K. Young
         
Name:  Kendall K. Young
         
Title:    Executive Vice President
 





Witness:
  /s/ Darrin Smith
 
HCP SENIOR HOUSING PROPERTIES
       
TRUST, a Delaware statutory trust
                   
By: HCP Senior Housing Properties, LLC, a
       
Delaware limited liability company, its
       
managing trustee
 
 
 
Witness:
  /s/ Natasha Valle
 
By:
/s/ Kendall K. Young
         
Name:  Kendall K. Young
         
Title:    Executive Vice President
 





Witness:
  /s/ Darrin Smith
 
HCP SH ELP1 PROPERTIES, LLC,
       
a Delaware limited liability company
 
 
 
Witness:
  /s/ Natasha Valle
 
By:
/s/ Kendall K. Young
         
Name:  Kendall K. Young
         
Title:    Executive Vice President
 





Witness:
  /s/ Darrin Smith
 
HCP SH ELP2 PROPERTIES, LLC,
       
a Delaware limited liability company
 
 
 
Witness:
  /s/ Natasha Valle
 
By:
/s/ Kendall K. Young
         
Name:  Kendall K. Young
         
Title:    Executive Vice President
 








--------------------------------------------------------------------------------

Witness:
  /s/ Darrin Smith
 
HCP SH ELP3 PROPERTIES, LLC,
       
a Delaware limited liability company
 
 
 
Witness:
  /s/ Natasha Valle
 
By:
/s/ Kendall K. Young
         
Name:  Kendall K. Young
         
Title:    Executive Vice President
 





Witness:
  /s/ Darrin Smith
 
HCP SH MOUNTAIN LAUREL, LLC,
       
a Delaware limited liability company
 
 
 
Witness:
  /s/ Natasha Valle
 
By:
/s/ Kendall K. Young
         
Name:  Kendall K. Young
         
Title:    Executive Vice President
 





Witness:
  /s/ Darrin Smith
 
HCP SH RIVER VALLEY LANDING, LLC,
       
a Delaware limited liability company
 
 
 
Witness:
  /s/ Natasha Valle
 
By:
/s/ Kendall K. Young
         
Name:  Kendall K. Young
         
Title:    Executive Vice President
 





Witness:
  /s/ Darrin Smith
 
HCP SH SELLWOOD LANDING, LLC,
       
a Delaware limited liability company
 
 
 
Witness:
  /s/ Natasha Valle
 
By:
/s/ Kendall K. Young
         
Name:  Kendall K. Young
         
Title:    Executive Vice President
 





Witness:
  /s/ Darrin Smith
 
HCP, INC.,
       
a Maryland corporation
 
 
 
Witness:
  /s/ Natasha Valle
 
By:
/s/ Kendall K. Young
         
Name:  Kendall K. Young
         
Title:    Executive Vice President
 






--------------------------------------------------------------------------------

Witness:
  /s/ Darrin Smith
 
HCPI TRUST,
       
a Maryland real estate investment trust
 
 
 
Witness:
  /s/ Natasha Valle
 
By:
/s/ Kendall K. Young
         
Name:  Kendall K. Young
         
Title:    Executive Vice President
 





Witness:
  /s/ Darrin Smith
 
WESTMINSTER HCP, LLC,
       
a Delaware limited liability company
 
       
By:
HCPI/TENNESSEE, LLC,
         
a Delaware limited liability company,
         
its sole member
                     
By: HCP, INC.,
         
       a Maryland corporation,
         
       its managing member
                         
Witness:
  /s/ Natasha Valle
     
By:
/s/ Kendall K. Young
             
Name:  Kendall K. Young
             
Title:    Executive Vice President
 





Witness:
  /s/ Darrin Smith
 
HCP SPRINGTREE, LLC,
       
HCP PORT ORANGE, LLC,
       
HCP ST. AUGUSTINE, LLC,
       
HCP WEKIWA SPRINGS, LLC,
       
HCP CY-FAIR, LLC,
       
HCP FRIENDSWOOD, LLC,
       
HCP EMFIN PROPERTIES, LLC,
       
each a Delaware limited liability company
           
Witness:
  /s/ Natasha Valle
 
By:
/s/ Kendall K. Young
         
Name:  Kendall K. Young
         
Title:    Executive Vice President
 




--------------------------------------------------------------------------------



REAFFIRMATION AND CONSENT OF GUARANTOR
Guarantor hereby (i) reaffirms all of its obligations under the Guaranty, (ii)
consents to the foregoing Amendment and (iii) agrees that its obligations under
the Guaranty shall extend to Lessee's duties, covenants and obligations pursuant
to the Lease, as hereby amended.




Signed, sealed and delivered in the presence of:
 
 
BROOKDALE SENIOR LIVING INC.,
a Delaware corporation
 
 
/s/ Edward H. Hillard
     
Name:
         
By:
/s/ H. Todd Kaestner
 
/s/ Carla Lockridge
   
Name:  H. Todd Kaestner
 
Name:
   
Title:    Executive Vice President
 




